— Appeal from a judgment of the County Court of Schenectady County (Drago, J.), rendered April 8, 2011, convicting defendant upon his plea of guilty of the crime of murder in the second degree.
In satisfaction of two indictments charging him with numerous crimes, defendant pleaded guilty to murder in the second degree and waived his right to appeal the conviction and sentence. County Court imposed a sentence within the range contemplated by the plea agreement, namely, 18 years to life in prison. Defendant appeals.
Defense counsel asserts that no nonfrivolous issues exist to be raised upon this appeal and, accordingly, seeks to be relieved of his assignment. After reviewing the record, defense counsel’s brief and a letter submitted by defendant, we agree. Inasmuch as “[defendant entered a knowing, intelligent and voluntary plea of guilty, waived his right to appeal, did not seek to vacate or withdraw his plea and was sentenced in accordance with the plea agreement,” the judgment is affirmed and counsel’s request to withdraw is granted (People v Van Sein, 20 AD3d 815, 816 [2005]; see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Rose, J.E, McCarthy, Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.